Case: 1:16-cr-00463 Document #: 2481 Filed: 07/27/21 Page 1 of 1 PageID #:19146

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                      Case No.: 1:16−cr−00463
                                                        Honorable Virginia M. Kendall
Israel Mata, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 27, 2021:


        MINUTE entry before the Honorable Virginia M. Kendall as to Israel Mata. On
the Court's own Motion due to Jury Trial schedule and by agreement of Parties,
Sentencing set for 8/6/2021 is reset for 10/14/2021 at 10:00 AM. Position Papers shall be
filed by 9/30/2021. Mailed notice (lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
